Title: From George Washington to the United States Senate, 11 January 1790
From: Washington, George
To: United States Senate


          United States [New York]
          Gentlemen of the SenateJanuary 11th 1790.
          I have directed Mr Lear, my private Secretary, to lay before you a copy of the adoption and ratification of the Constitution of the United States by the State of North Carolina, together with the copy of a letter from His Excellency Samuel Johnson President of the Convention of said State to the President of the United States.
          The Originals of the papers which are herewith transmitted to you will be lodged in the Office of the Secretary of State.
          
            Go: Washington
          
        